Citation Nr: 9932709	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation of 
residuals of dissecting cellulitis with alopecia.


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1973 to 
December 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for residuals of dissecting cellulitis 
with alopecia to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

Residuals of dissecting cellulitis with alopecia are 
currently manifested by two hyperpigmented plaques on a 
nonexposed surface, without evidence of infection.



CONCLUSION OF LAW

The criteria for an evaluation above noncompensable for 
residuals of dissecting cellulitis with alopecia are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends, in essence, that his scalp disability 
(residuals of dissecting cellulitis with alopecia) is more 
severe than currently evaluated and that consequently he is 
entitled to an increased disability evaluation.

Records show the veteran requested a hearing before a Member 
of the Board at the RO.  On August 9, 1999 the veteran failed 
to appear at the scheduled Travel Board hearing.  Pursuant to 
38 C.F.R. § 20.702(d) (1999), the Board proceeds with its 
review of the appeal.  The veteran has not made a request for 
postponement or made representations regarding his failure to 
appear at the hearing.  

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for residuals of dissecting cellulitis 
with alopecia is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The appellant has been recently examined and his 
medical records have been obtained.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  
The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
consider the issue as entitlement to an increased evaluation.  
The appellant is not prejudiced by this naming of the issue.  
The law and regulations governing the evaluation of the 
disability is the same regardless of how the issue has been 
phrased.  It also appears that the Court has not provided a 
substitute name for the issue.  In reaching the 
determination, the Board has considered whether staged 
ratings should be assigned, however, staged ratings are not 
appropriate in this case because, for the reasons set forth 
below, the evidence does not support an increased rating 
above noncompensable from the effective date of the award of 
service connection.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (1999).

The appellant's service-connected residuals of dissecting 
cellulitis with alopecia have been rated by analogy to 
eczema.  A noncompensable evaluation is available for slight, 
if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  38 C.F.R. Part 4, 
Diagnostic Code 7806 (1999).  A 10 percent evaluation is 
available for eczema if there is exfoliation exudation or 
itching, if involving an exposed surface or extensive area.  
Id.  A 30 percent evaluation is available for eczema if it is 
characterized by exudation or itching constant, extensive 
lesions or marked disfigurement.  Id.  A 50 percent 
evaluation is available for eczema if it is characterized 
with ulceration or extensive exfoliation or crusting, and 
systematic or nervous manifestations, or exceptionally 
repugnant.  Id.

I.  Background

Service connection for residuals of dissecting cellulitis 
with alopecia was granted by means of a July 1998 rating 
decision and assigned a noncompensable evaluation.

The appellant was seen in dermatology in January 1996.  Bumps 
in the appellant's head were noted.  The assessment was 
folliculitis of the scalp.  Dime sized swollen regions of 
alopecia were noted several with spongy falsi and one with 
fluid upon distal pressure.  The assessment was alopecia 
areata with fluid and a possible scalp cyst.

In February 1996 the appellant was seen for alopecia.  There 
were pigmented lichenified patches noted on his upper back.  
Plaques with scattered follicular patches were also noted.  
The assessment was alopecia areata and lichen simplex 
chronicus with post versus macular folliculitis.  

In July 1996 small alopecia patches, 3-4 millimeters by 6-12 
milliammeters, several with spongy feeling fluid were noted.  
Some swelling and hyperpigmentation was also present.  The 
assessment was infected cysts of the scalp (mild variant of 
dissecting cellulitis folliculitis decalvans).  

In an August 1996 memorandum a Marine Corps dermatologist 
wrote that he had taken care of the appellant for a scalp 
condition that resulted in some alopecia.  The dermatologist 
stated that his alopecia was most consistent with a very mild 
dissecting cellulitis, which involved five 7-12 millimeter 
patches on the vertex.

On the July 1997 retirement examination the summary of 
defects and diagnosis included status post alopecia areata, 
pseudofolliculitis barbae, keratosis pilar patches on the 
appellant's back and subcutaneous lipoma on his right back.  
A November 1997 medical examination indicated that he had 
keratosis pilar patches on his back and large subcutaneous 
lipoma on his right back.

At the March 1998 VA examination the appellant reported 
fluid-filled to hard bumps on his head.  He denied hair loss.  
Examination of the skin revealed that the appellant did not 
have any evidence of alopecia at the time of the examination.  
He had superficial scar tissue about 1 to 2 millimeters in 
diameter, about five of them in the occipital area secondary 
to local injection without any localized tenderness or 
infection.  There was no cellulitis at the time of the 
examination.  The appellant had a pedunculated growth in the 
left lower quadrant of the abdomen; about 1.5 by 1.5 
centimeters in size, with a wart looking appearance with a 
rough corrugated surface.  There was no evidence of infection 
or tenderness locally.  There was also an 8-centimeter by 7-
centimeter cyst, located posteriorly over the right 
paraspinal area (lower thoracic area).  The cyst was not 
infected and nontender.

His head and face were normocephalic and atraumatic.  No 
deformities or scars were noted.  The diagnoses included 
scalp disease, history suggestive of alopecia areata with 
cellulitis.  The disease was adequately and fully treated 
with improved hair growth as well as disappearance of the 
cysts/infection.  Currently the appellant had only 
superficial scarring of the squamous cell epithelial 
hypertrophy with some irregularities of the scalp.  The 
appellant's scalp was objectively and functionally otherwise 
normal.

In April 1998 the appellant presented a clinical report 
showing that he had had a recurrence of alopecia.  There were 
two hyperpigmented plaques in his scalp without evidence of 
infection.  The assessment was alopecia secondary to 
cellulitis.

In his notice of disagreement the appellant wrote that the VA 
physician submitted the incorrect information evaluation.  He 
indicated that the problem reoccurred when not taking 
medication.  The appellant stated that at the time of the VA 
examination the scalp problem was recurring.  He reported 
that there were sore areas, which were itchy and painful with 
some fluid in the effected areas and little loss of hair.  He 
recorded that there was evidence of the fluid when he felt 
and pushed on the area of his scalp where the bumps were with 
his finger and feeling fluid beneath the scalp skin.  The 
appellant wrote that the VA examiner looked at them but did 
not examine them.  He indicated that he was currently taking 
tetracycline medication to help control his scalp problem.  
The appellant stated that there was still a little itching, 
soreness and pain.

II.  Analysis

After having reviewed the evidence, the Board concludes that 
a preponderance of the evidence is against an increased 
evaluation for the scalp disability.  In January 1996 the 
appellant's residuals of dissecting cellulitis with alopecia 
were characterized by bumps on his head and dime size swollen 
regions of alopecia with several spongy falsi and one with 
fluid.  The February 1996 examiner noted pigmented 
lichenified patches on the appellant's upper back and plaques 
with scattered follicular patches.  Small alopecia patches 
and some swelling and hyperpigmentation were present in July 
1996.  The treating dermatologist wrote, in August 1996, that 
the appellant's alopecia was most consistent with a very mild 
dissecting cellulitis, which involved five 7-12 millimeter 
patches on his vertex.

At the July 1997 retirement examination and the November 1997 
medical examination keratosis pilar patches and subcutaneous 
lipoma were noted on the appellant's back.  At the March 1998 
examination, the appellant reported a history of alopecia.  
The VA examiner noted that the appellant had superficial scar 
tissue about 1 to 2 millimeters in diameter, about 5 of them 
in the occipital area, without any localized tenderness or 
infection.  In April 1998 the examiner noted two 
hyperpigmented plaques in the appellant's scalp without 
evidence of infection.  The assessment was alopecia secondary 
to cellulitis.  The small area of superficial scar tissue and 
two hyperpigmented plaques are indicative of no more than a 
noncompensable disability evaluation because the clinical 
picture presented here is not overall consistent with 
"exfoliation exudation or itching involving an exposed 
surface or extensive area."  38 C.F.R. Part 4, Diagnostic 
Code 7806 (1999).

It appears instead that he has a relatively small area of his 
scalp that is affected by this condition which is well-
controlled with tetracycline medication.  The evidence has 
not shown that constant exudation or itching or extensive 
lesions or marked disfigurement characterizes the appellant's 
residuals of dissecting cellulitis with alopecia.  Higher 
ratings are also not warranted as there is no evidence 
showing crusting, systemic or nervous manifestations, or 
ulceration with extensive exfoliation or crusting.

The current evaluation contemplates the presence of a skin 
disorder that involves a small area or a nonexposed surface.  
In order to warrant an increased evaluation, the evidence 
must demonstrate the presence of exfoliation exudation or 
itching involving an exposed surface or extensive area; 
constant exudation or itching, extensive lesions or marked 
disfigurement; ulceration or extensive exfoliation or 
crusting, and systematic or nervous manifestations; or 
exceptionally repugnancy.  The clinical evidence and the 
veteran's contentions establish that an increased evaluation 
is not warranted.  The examiners have described cellulitis 
with alopecia on nonexposed surfaces or small areas.

Neither the appellant nor the examiners have described the 
disorder as productive of marked disfigurement.  Neither the 
appellant nor the examiners have established that exudation 
is present.  The appellant has reported fluid-filled to hard 
bumps on his head and recurrent alopecia.  The Board accepts 
that he does experience recurrent alopecia.  However, the 
current evaluation contemplates the presence of slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  The fact that there is recurrent 
alopecia with a little itching, soreness and pain does not 
establish constant exudation or itching.  His contention does 
not establish the presence of extensive lesions.  In 
addition, the presence of marked disfigurement is not 
established.  The Board also notes that there is no 
indication of tissue loss and cicatrization.  Although there 
has been a description of hypopigmentation, it has not been 
described as resulting in marked discoloration, color 
contrast or the like.

As a preponderance of the evidence is against the claim, the 
provisions requiring that the benefit of the doubt be 
accorded to the claimant are not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An increased evaluation for residuals of dissecting 
cellulitis with alopecia is denied.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

